DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a continuation of application 16/206806 filed 11/30/2018 now patent 10863971B2. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10863971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.	Applicant’s arguments, see pages 6-7, filed 12/22/2021, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 
	Allowable Subject Matter
5.	 Claims 21-40 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In regards to claim 21, Daoura (US2014/0358002A1, hereinafter as, Daoura) discloses a system for controlling an ultrasound machine, the system comprising: one or more sensors to receive at least one touchless input; an ultrasound control subsystem to generate machine state (figs.1-2, para 0072, in response to a touchless input such as a sweeping hand gesture, the holographic display system may transmit a control system to the ultrasound system, causing it to transmit a signal to the ultrasound probe to control the (x, y, z) location of a transducer tip within a patient's esophagus); 
Daoura does not disclose and a neural network to determine, based on the at least one touchless input and the machine state information, one or more operations to control the ultrasound machine.  
Accordingly, the independent claim 21 is allowed. Claims 22-28 depend from claim 21 and are also allowed.
In regards to claim 29,  Daoura discloses a method for controlling an ultrasound machine, the method comprising: receiving one or more touchless inputs; determining a machine state of the ultrasound machine; and determining one or more operations for controlling the ultrasound machine (para 0072, in response to a touchless input such as a sweeping hand gesture, the holographic display system may transmit a control system to the ultrasound system, causing it to transmit a signal to the ultrasound probe to control the (x, y, z) location of a transducer tip within a patient's esophagus) 
Daoura does not disclose including placing, based on the one or more touchless inputs and the machine state, an annotation on an ultrasound image that is displayed by the ultrasound machine. 
Accordingly, the independent claim 29 is allowed. Claims 30-35 depend from claim 29 and are also allowed. 
Daoura does not disclose “a method comprising: identifying an individual from a group of individuals located in proximity to an ultrasound machine; determining a machine state of the ultrasound machine; and providing control of the ultrasound machine to the individual through use of touchless inputs,”  
Daoura at the most disclose the providing including: receiving at least one touchless input from the individual; determining, based on the at least one touchless input and the machine state, one or more operations for the control of the ultrasound machine; and controlling the ultrasound machine using at least one of the one or more operations (figs.1-2, para 0072, in response to a touchless input such as a sweeping hand gesture, the holographic display system may transmit a control system to the ultrasound system, causing it to transmit a signal to the ultrasound probe to control the (x, y, z) location of a transducer tip within a patient's esophagus).
Accordingly, the independent claim 36 is allowed. Claims 37-40 depend from claim 36 and are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627